SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of:September 2007 Commission File Number 001-31528 GOLDBELT RESOURCES LTD. (Name of Registrant) Sterling Tower 372 Bay Street, Suite 1201 Toronto, Ontario Canada M5H 2W9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- N/A Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLDBELT RESOURCES LTD. Date:September 10, 2007 By: /s/Hemdat Sawh Name: Hemdat Sawh Title: Chief Financial Officer EXHIBIT INDEX Exhibit Description of Exhibit 99.1 GOLDBELT ANNOUNCES ANNUAL RESULTS AND BRIDGE FINANCING 99.2 INTERIM Q2 2007 FINANCIAL STATEMENTS 99.3 INTERIM MD&A 99.4 CERTIFICATION ON Q2 2007 INTERIM FILING 99.5 CERTIFICATION ON Q2 2007 INTERIM FILING
